Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQe2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and /n re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
a. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
b. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
37 CFR 3.73(b). 
	Claims 1-5 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8 of U.S. Patent Application No. 17/317,858.

Claims of US Patent Application No. 17/317,858
Instant Claims
(1) A measuring method for a semiconductor gas sensor based on alternating-current impedance, comprising the following steps: a first step, connecting the semiconductor gas sensor to a capacitor in parallel, wherein alternating-current impedance features are formed after the semiconductor gas sensor is connected to the capacitor in parallel, and the alternating-current impedance features comprise the following nine features, Y: a modulus value, obtained by alternating-current impedance measurement, of admittance, Xi: a reciprocal of a modulus value, obtained by alternating-current impedance measurement, of a real part of the admittance, G: a modulus value, obtained by alternating-current impedance measurement, of the real part of the admittance, Z: a modulus value, obtained by alternating-current impedance measurement, of impedance, Z1: a modulus value, obtained by alternating-current impedance measurement, of a real part of the impedance, Y1: a reciprocal of the modulus value, obtained by alternating-current impedance measurement, of the real part of the impedance, Y2: a reciprocal of a modulus value, obtained by alternating-current impedance measurement, of an imaginary part of the impedance, phase: a phase obtained by alternating-current impedance measurement, and P: a reciprocal of the phase obtained by alternating-current impedance measurement; a second step, connecting an alternating-current impedance measuring device to the semiconductor gas sensor and the capacitor, wherein the semiconductor gas sensor measures a target type of gas with a known concentration according to the following way: combining measuring parameters under measuring frequencies within a first preset range and parallel capacitance values within a second preset range, and measuring a certain type of gas with the known concentration according to each of the nine features under each combination; after each measurement is ended, obtaining a feature value corresponding to the known concentration under a currently selected certain feature in the nine features; traversing all parameter combinations and all the nine features to obtain a plurality of feature values corresponding to the same gas concentration under each feature; in the case that the linearity and signal-to-noise ratio of each of the feature values of all kinds of the features and the known concentration are simultaneously taken into consideration, the linearity is enabled to be greater than or equal to a first threshold and the signal-to-noise ratio is enabled to be greater than or equal to a second threshold: selecting measuring frequencies within a third range adopting a frequency range formed by corresponding frequency values, wherein a lower limit of the third range is the minimum frequency in the corresponding frequency values, and an upper limit of the third range is the maximum frequency in the corresponding frequencies, selecting parallel capacitance values within a fourth range adopting a capacitance range formed by corresponding parallel capacitance values, wherein a lower limit of the fourth range is the minimum capacitance value in the corresponding parallel capacitance values, and an upper limit of the fourth range is the maximum capacitance value in the corresponding parallel capacitance values, selecting a certain or several of the corresponding features, and taking the selected measuring frequencies within the third range, the selected parallel capacitance values within the fourth range and the selected certain or several of the corresponding features as finally selected measuring parameters for measuring an unknown gas concentration; and a third step, measuring the type of gas with an unknown concentration based on the measuring parameters.
(1)  A method for measuring a semiconductor gas sensor based on virtual alternating current impedance, comprising the following steps: first step, measuring a resistance value of a semiconductor gas sensor exposed to a series of to-be-measured gases with known concentrations, second step, connecting the resistance value with virtual capacitance C in parallel and calculating corresponding virtual impedance characteristic quantities by the following alternating current impedance formulas : Z1= …
G= …, wherein f represents a virtual alternating current measurement frequency, R represents the measured resistance value, and the meaning of the virtual impedance characteristic quantities is as follows: Y: calculated virtual admittance modulus, G: calculated real component modulus of the virtual admittance, Z: calculated virtual impedance modulus, Zi: calculated real component modulus of the virtual impedance, Z2: calculated imaginary component modulus of the virtual impedance, Y: reciprocal of the calculated real component modulus of the virtual impedance, Y2: reciprocal of the imaginary component modulus of the virtual impedance, phase: calculated virtual phase, and P: reciprocal of the calculated virtual phase; combining measurement parameters of virtual frequencies in a first predetermined range and virtual parallel capacitance values in a second predetermined range, and measuring a certain type of gas with known concentration at each virtual impedance characteristic quantity among the above nine virtual impedance characteristic quantities in the case of each combination; obtaining a characteristic value corresponding to the known concentration at a certain virtual impedance characteristic quantity among the currently selected nine virtual impedance characteristic quantities at the end of each time of measurement; obtaining multiple characteristic values corresponding to the same gas concentration at each virtual impedance characteristic quantity after traversing all parameter combinations and all nine virtual impedance characteristic quantities; when considering the linearity and the signal-to-noise ratio between each characteristic value at all virtual impedance characteristic quantities and the known concentration, and making the linearity greater than or equal to a first threshold and the signal-to-noise ratio greater than or equal to a second threshold: selecting a frequency range composed of corresponding virtual frequency values as a third range of measurement frequencies, wherein the lower limit of the third range is the minimum frequency among the corresponding virtual frequency values, and the upper limit of the third range is the maximum frequency among the corresponding virtual frequency values, and selecting a capacitance range composed of corresponding virtual parallel capacitance values as a fourth range of parallel capacitance values, wherein the lower limit of the fourth range is the minimum capacitance value among the corresponding virtual parallel capacitance values, and the upper limit of the fourth range is the maximum capacitance value among the corresponding virtual parallel capacitance values, selecting one or several corresponding virtual impedance characteristic quantities, and taking the selected virtual measurement frequencies in the third range, the selected virtual parallel capacitance values in the fourth range and the selected one or several corresponding virtual impedance characteristic quantities as the finally selected measurement parameters for measuring the unknown gas concentration; and third step, measuring the type of gas with unknown concentration based on the measurement parameters.
(2) The method according to claim 1, wherein the step that the linearity and signal-to-noise ratio of each of the feature values of all kinds of the features and the known concentration are simultaneously taken into consideration, the linearity is enabled to be greater than or equal to a first threshold and the signal-to-noise ratio is enabled to be greater than or equal to a second threshold comprises: 1) firstly, screening all the feature values with the linearity being greater than or equal to the first threshold and each of the features corresponding to the feature values; and then, further selecting the feature values with the signal-to-noise ratios being greater than or equal to the second threshold and each of the features corresponding to the feature values from the feature values; or, 2) firstly, screening all the feature values with the signal-to-noise ratios being greater than or equal to the second threshold and each of the features corresponding to the feature values; and then, further selecting the feature values with the linearity being greater than or equal to the first threshold and each of the features corresponding to the feature values from the feature values.
(2) The method according to claim 1, wherein preferably, the step of considering the linearity and the signal-to-noise ratio between each characteristic value at all virtual impedance characteristic quantities and the known concentration, and making the linearity greater than or equal to a first threshold and the signal-to-noise ratio greater than or equal to a second threshold comprises the conditions: 1) firstly selecting all the characteristic values with the linearity being greater than or equal to the first threshold, and each corresponding virtual impedance characteristic quantity; and then further selecting those characteristic values with the signal-to-noise ratio being greater than or equal to the second threshold from all the characteristic values, and each corresponding virtual impedance characteristic quantity; or 2) firstly selecting all the characteristic values with the signal-to-noise ratio being greater than or equal to the second threshold, and each corresponding virtual impedance characteristic quantity; and then further selecting those characteristic values with the linearity being greater than or equal to the first threshold from all the characteristic values, and each corresponding virtual impedance characteristic quantity.
(3) The method according to claim 1, wherein in the first step, the semiconductor gas sensor is connected to a heating voltage, and the semiconductor gas sensor comprises a metal oxide gas sensor.
(3) The method according to claim 1, wherein in the first step, the semiconductor gas sensor comprises a metal oxide gas sensor or a semiconductor gas sensor prepared based on dielectric polymers, conductive polymers, nanotubes, metal organic frameworks, graphene and supramolecular compounds.
(4) The method according to claim 1, wherein in the second step, the first preset range is 1Hz to 100MHz, and the second preset range is 0pF to 100uF.
(5) The method according to claim 1, wherein in the second step, the first predetermined range is 1 Hz to 10 MHz, and the second predetermined range is 1 pF to 1 uF.


	c. As can be seen from the above table, claims 1-5 are rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over Claims 1-8 of U.S. Patent Application No. 17/317,858. Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims of the U.S. Patent Application No. 17/317,858 discloses the claims of the instant application as shown in the above table. 

Prior Art of Record

With regards to Claim 1, 
Furukawa et al. (EP 2154520 A1) discloses a semiconductor gas sensor with a capacitive element in series with the gas detection device to detect the degree of gas adsorption from an electrical response.
Akimoto et al. (CN 110573871 A) discloses estimating the temperature of the gas sensor by measuring the impedance of the gas sensor consisting a resistor and capacitor in parallel.
Niwa et al. (US20060102476) discloses sensor impedance measuring apparatus for improving measurement accuracy of gas sensor. 

Allowable Subject Matter

Claims 1-5 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) is used to overcome the double patenting rejection set forth in this Office action.

With regards to Claim 1, Yasuhiko, Song and Niwa, either singularly or in combination, fail to anticipate or render obvious
- combining measurement parameters of virtual frequencies in a first predetermined range and virtual parallel capacitance values in a second predetermined range, and measuring a certain type of gas with known concentration at each virtual impedance characteristic quantity among the above nine virtual impedance characteristic quantities in the case of each combination; 
- obtaining a characteristic value corresponding to the known concentration at a certain virtual impedance characteristic quantity among the currently selected nine virtual impedance characteristic quantities at the end of each time of measurement; 
- obtaining multiple characteristic values corresponding to the same gas concentration at each virtual impedance characteristic quantity after traversing all parameter combinations and all nine virtual impedance characteristic quantities; 
- when considering the linearity and the signal-to-noise ratio between each characteristic value at all virtual impedance characteristic quantities and the known concentration, and making the linearity greater than or equal to a first threshold and the signal-to-noise ratio greater than or equal to a second threshold: selecting a frequency range composed of corresponding virtual frequency values as a third range of measurement frequencies, wherein the lower limit of the third range is the minimum frequency among the corresponding virtual frequency values, and the upper limit of the third range is the maximum frequency among the corresponding virtual frequency values, and selecting a capacitance range composed of corresponding virtual parallel capacitance values as a fourth range of parallel capacitance values, wherein the lower limit of the fourth range is the minimum capacitance value among the corresponding virtual parallel capacitance values, and the upper limit of the fourth range is the maximum capacitance value among the corresponding virtual parallel capacitance values, selecting one or several corresponding virtual impedance characteristic quantities, and taking the selected virtual measurement frequencies in the third range, the selected virtual parallel capacitance values in the fourth range and the selected one or several corresponding virtual impedance characteristic quantities as the finally selected measurement parameters for measuring the unknown gas concentration; and third step, measuring the type of gas with unknown concentration based on the measurement parameters, in combination with all other limitations in the claim as claimed and defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARI ALESSANDRO can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASM FAKHRUDDIN/Patent Examiner, Art Unit 2863

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863